                 Case 1-18-43462-ess        Doc 60      Filed 02/12/19     Entered 02/12/19 15:33:41




450 Seventh Ave                                                                      February 12, 2019
Suite 1408
New York, NY 10123           VIA ECF
                             Hon. Elizabeth S. Stong
                             U.S. Bankruptcy Court, EDNY
                             Conrad B. Duberstein Courthouse
                             271-C Cadman Plaza East – Suite 1595
Seth D. Weinberg             Brooklyn, NY 11201
T. 646.490.6677
F. 347.491.4048
sweinberg@hasbanilight.com           RE:     In re Claudia J. Vargas
Licensed in NY & NJ                          Case No.: 18-43462-ESS
                                             Substantial Impairment of Junior Lien and New York Law

                             Dear Judge Stong,

                             We represent secured creditor Windward Bora, LLC (“Windward Bora”). Based
                             upon the filed Loss Mitigation Status Reports and the Loss Mitigation Request for
                             Continuance, it is clear that the Borrower continues to attempt to obtain a loan
                             modification from the holder of the first position lien secured by 16-63 Hancock
                             Street, Queens, NY 11385 (the “Property”). Any such loan modification will require
                             Windward Bora’s consent because it will substantially impair Windward Bora’s
                             interest by destroying its equity in the Property.

                             Under New York law, when a modification of a senior mortgage “substantially
                             impairs the security interest of the junior lienors or effectively destroys their equity”
                             without the consent of the junior mortgagee, the senior mortgage loses priority to
                             the junior mortgage. Fleet Bank of N.Y. v County of Monroe Indus. Dev. Agency,
                             224 A.D.2d 964, 965, 637 N.Y.S.2d 870 (4th Dept. 1996) (citing, Shultis v.
                             Woodstock Land Dev. Assocs., 188 A.D.2d 234, 236-237, 594 NYS 890 (3d Dept.
                             1993) and Empire Trust Co. v Park-Lexington Corp., 243 A.D 315, 321, 276 NYS
                             586 (1st Dept. 1934)); see also, In re White, 514 B.R. 365, 369-370 (E.D.N.Y. 2014)
                             (internal citations omitted) (Senior lien holder will be divested of its priority and
                             junior lien holder will be elevated to a position of superiority when the modification
                             of senior lien “prejudices the rights of the junior lien holder or impairs its security,
                             and is made without the junior lien holder’s consent.”).

                             Here, Rushmore Management Services, LLC (“Rushmore”) is the servicer for the
                             first position lien secured by the Property. Rushmore services on behalf of U.S. Bank
                             National Association, Not In its Individual Capacity But Soley As Trustee For the
                             RMAC Trust, Series 2016-CTT (“U.S. Bank”). The original principal balance of the
                             mortgage secured by the U.S. Bank Lien was $403,750.00 (the “U.S. Bank
                             Mortgage”). A copy of the U.S Bank Mortgage is annexed hereto as Exhibit A.
                             Rushmore filed a proof of claim on behalf of U.S. Bank in the amount of
                             $672,880.89 (the “U.S. Bank POC”). A copy of the claims register is annexed hereto

                                                                    1
Case 1-18-43462-ess      Doc 60     Filed 02/12/19     Entered 02/12/19 15:33:41




          as Exhibit B. Windward Bora’s proof of claim (the “Windward Bora POC”)
          indicates that it is owed $373,218.76 on its lien secured by the Property (the
          “Windward Bora Lien”). See, Exhibit B, Claim No. 8. According to the Debtor’s
          filed schedules, the Property is currently valued at approximately $859,660.00.1 A
          copy of the Debtor’s filed schedules are annexed hereto as Exhibit C.

          Accordingly, any modification of the U.S. Bank Mortgage would increase the
          principal balance by approximately $269,130.89 (the “Increase In Principal”).2
          Thus, any loan modification including the Increase in Principal would require
          Windward Bora’s approval because the addition of the Increase in Principal would
          impair Windward Bora’s security interest by making approximately $186,439.65
          (the “Unsecured Amount”) of the Windward Bora Lien unsecured by the Property.3
          Fleet Bank of N.Y. v County of Monroe Indus. Dev. Agency, 224 A.D.2d 964, 965,
          637 N.Y.S.2d 870 (4th Dept. 1996) (citing, Shultis v. Woodstock Land Dev. Assocs.,
          188 A.D.2d 234, 236-237, 594 NYS 890 (3d Dept. 1993) and Empire Trust Co. v
          Park-Lexington Corp., 243 A.D 315, 321, 276 NYS 586 (1st Dept. 1934)); see also,
          In re White, 514 B.R. 365, 369-370 (E.D.N.Y. 2014).

          While the filing of an adversary proceeding at this time is pre-mature, Windward
          Bora will have no choice but to file such a proceeding to dispute lien priority in the
          event that the U.S. Bank Lien is modified without consent.


                                                                Thank you,

                                                                /s/ Seth D. Weinberg
                                                                Seth D. Weinberg




   1
     This valuation is $165,340.00 less than the valuation of the Property put forth in the
   Windward Bora POC. See, Claim No. 8.
   2
     The Increase in Principal is calculated by subtracting the original principal balance
   ($403,750.00) from the U.S. Bank Claim amount ($672,880.89). See, Exhibits B and C.
   3
     The Unsecured Amount is calculated by taking the sum of the Windward Bora Claim
   ($373,218.76) and the U.S. Bank Claim ($672,880.89), which is $1,046,099.65 and
   subtracting the value of the Property as stated in the Borrower’s Schedules.

                                                2
